MEMORANDUM **
Herminio Flores Sanchez, Maria Mendoza Flores, Emma Flores Mendoza, and Diana Flores Mendoza, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ denial as untimely of their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
The petitioners contend that their motion to reopen, seeking to apply for withholding of removal under the Convention Against Torture, was timely because no statute sets forth a time limit for such motions, and they only recently became aware of alleged government-sponsored torture in Mexico.
The motion to reopen, filed more than 90 days after the Board issued its decision affirming the immigration judge’s denial of the petitioners’ application for cancellation of removal, was untimely under 8 C.F.R. § 1003.2(c)(2). Cf Khourassany v. INS, 208 F.3d 1096, 1099 & n. 2 (9th Cir.2000) (discussing exception to time limit for CAT applicants ordered removed before March 22, 1999). In addition, the petitioners did not establish an exception to the time limit by presenting evidence that was material *562and was unavailable and could not have been considered or presented at the previous hearing. See 8 C.F.R. § 1003.2(c)(3)(ii).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.